UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Annual Report February 29, 2012 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management, LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTERS TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 8 EXPENSE EXAMPLES 9 INVESTMENT HIGHLIGHTS 11 SCHEDULES OF INVESTMENTS 15 STATEMENTS OF ASSETS AND LIABILITIES 22 STATEMENTS OF OPERATIONS 23 STATEMENTS OF CHANGES IN NET ASSETS 24 FINANCIAL HIGHLIGHTS 26 NOTES TO FINANCIAL STATEMENTS 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 38 NOTICE OF PRIVACY POLICY & PRACTICES 39 ADDITIONAL INFORMATION 40 Dear Shareholder, The S&P 500® Total Return Index (the “S&P 500”) ended 2011 priced at 1257.6, the exact same price it was at the end of 2010!To most investors, however, the market seemed anything but “flat” throughout the year.Following a strong first quarter marked by positive economic news and rising interest rates, the S&P 500 declined over 20% between the beginning of May and October – technically entering “bear market” territory – only to rebound again in the fourth quarter, ending the year where it began.With zero price appreciation, the 2.1% total return realized by equity investors during the year came entirely from dividend income.In 2012, equities have continued to move higher, supported by stronger economic data in the U.S. and substantial progress on the European sovereign debt crisis.For the first two months of 2012, the S&P 500 was up 8.6%. Meanwhile, bond yields fell dramatically during the year – the yield on a 10-year Treasury dropped from 3.30% at the beginning of the year to 1.88% at year-end.While the unexpected drop in rates resulted in another year of positive returns for bond investors.At year end, the S&P 500 dividend yield was higher than the ten-year Treasury bond yield. U.S. Economy The release of some incrementally positive economic data in the fourth quarter helped drive the market rally.The U.S. economy finished on a high note, with Gross Domestic Product (GDP) posting the best quarter of the year, at an upwardly revised 3% growth rate.Improvements in unemployment, consumer sentiment, savings rates, manufacturing and housing sentiment all pointed towards firmer U.S. economic conditions.In Europe, just as February was ending, the ECB (European Central Bank) orchestrated a second, more substantial Long Term Repurchase Operation (LTRO) providing banks long term, low interest loans to shore up their balance sheets. U.S. Stocks Investors gravitated towards defensive stocks in 2011, with the Utilities, Consumer Staples and Healthcare Sectors posting healthy returns of 20%, 14% and 13%, respectively.Domestic stocks outperformed international stocks.High quality (as defined by S&P ranking of A, or better) performed better than lower quality (S&P ranking below B).Stocks with above average yields also performed well compared with lower yielding stocks. During the first two months of 2012, last year’s laggards became the new leaders.International stocks, particularly emerging markets, outperformed the U.S. stocks.Financials, the worst performer in 2011, was the second best performer posting 13.5% returns through February 2012.Technology (+15.6%), Consumer Discretionary (+10.9%) and Materials (+10.8%) also posted double digit returns for the first two months of 2012. 3 Traditional Asset Class Returns Twelve Months YTD 2012 Asset Class Benchmark Ended 2/29/12 (as of 2/29/12) U.S. Stocks S&P 500 5.12% 9.00% Barclays Capital U.S. Intermediate Bonds Government Credit Index 6.43% 0.50% Source: Bloomberg Quality Large Cap Fund Management of the Fund The last twelve months have been a tumultuous time for stock investors.Investors experienced more volatility in 2011 than in 2008.Correlations between stocks rose as did the overall volatility in the market.For the most recent three month period ended 2/29/12, the Institutional share class of the Fund returned 11.06% vs. the S&P 500 return of 10.11%. For the 12 month period ending 2/29/12, we believe our quality focus, equal sector approach, stock selection and proprietary ranking process enhanced performance.Returns for the twelve month period were 7.49% vs. the S&P 500 of 5.12%, placing the Institutional share class of the Fund in the top ten percent of U.S. Large Blend funds according to Morningstar. Financials Financials were the worst performing sector over the last twelve months returning -10.95%.The Fund’s exposure to Wells Fargo (-2.28%) and J.P. Morgan (-6.26%), higher quality banks in our opinion, helped mute the negative performance of the sector. Consumer Staples Consumer Staples was the best performing sector for the twelve month period ended 2/29/12, returning 15.3%.Exposure to CVS Caremark (+38.04%) and Wal-Mart (+16.88%) helped performance, while Pepsi (+3.33%) detracted when compared to the sector.Proctor & Gamble (+10.96%) improved overall Fund performance outpacing the S&P 500 by 5.86%, but underperformed the sector by 4.34%. Utilities At approximately 3.5%, the Utilities sector is a relatively small portion of the S&P 500.However, for the twelve month period the sector was the second best performer returning 13.6%.Our equal weight process ensured over exposure to the sector, thus improving the total return for the Fund.Stock selection was mixed with Southern Company (+21.02%) helping and Exelon (-2.57%) detracting. 4 Selected Period Performance Looking Forward We believe stocks continue to look attractive relative to other investment opportunities.The companies in the S&P 500 are currently trading at approximately 13 times forward earning which is well below the 25 year average of 18 times.Larger, higher quality stocks look even more compelling, trading closer to 12 times forward earnings.Earnings have been incredibly strong over the last three years and we would not be surprised to see earnings decelerate from high double digit growth rates in 2011 to mid single digits in 2012. Our biggest sector bet is that we do not bet on a single sector exclusively, favoring each equally.Based on our work, this approach can enhance returns over time. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Mid Cap Growth Fund Management of the Fund The Institutional share class of the Mid Cap Growth Fund returned -2.60% for the twelve months ended 2/29/12, trailing the Russell Midcap® Growth Total Return Index which returned 3.83%.Relative underperformance was driven by some of our more economically exposed growth names in Technology and Consumer Discretionary.The majority of the underperformance occurred in August and September of 2011 as investors began pricing in a double-dip recession.These global growth concerns offset strong stock selection in Consumer Staples and Health Care.The June through September period of 2011 saw high correlations between stocks within the benchmark index.We believe returns were dominated by economic concerns in the U.S. and Europe rather than the company fundamentals that we focus on.As correlations fell in late September and early October, 5 the market began to stabilize.Over the past three months ended 2/29/12, the Institutional share class of the Fund has returned 10.87% versus the Russell Midcap® Growth Total Return Index return of 10.36%.The Fund (BQMGX) has also outperformed its benchmark since the market bottom on 10/3/11, returning 30.27% versus the Russell Midcap® Growth Total Return Index return of 29.84%. Consumer Staples Green Mountain Coffee Roasters drove outperformance for this sector and the Fund’s portfolio overall by appreciating 59% for the twelve months ended 2/29/2012.Announcements that both Starbucks and Dunkin’ Brands would license their single serve K-cup format drove the stock higher.Herbalife also appreciated strongly and gained 71%. Health Care This sector’s impact was slightly negative over the past 12 months.The benchmark contained several biotech companies, not currently profitable, that appreciated significantly over the past twelve months.Within the Fund, Alexion Pharmaceuticals appreciated 73% as the company’s lead drug, Soliris, continues to grow rapidly.Soliris has attained Orphan drug status and is used in rare blood disorders.Soliris has the potential to address many other future indications.Elan PLC appreciated 58% as the company posted solid Tysabri sales, for Multiple Sclerosis, and the market’s recognition of their potential for an approved Alzheimer’s drug. Technology Intralinks fell over 70%, primarily during the turbulent summer months, as the company reported flattening sales trends due to the loss of a customer, a shareholder lawsuit, and an SEC inquiry the lawsuit triggered.This led to a sell-off in the stock amidst the backdrop of the summer market turbulence.The company remains very profitable with a strong balance sheet, but we sold the position in early 2012 as better relative opportunities presented themselves. Consumer Discretionary In August we wrote that IMAX Corp. had fallen 37% during the summer of 2011 driven by multiple contraction and uncertainty about the upcoming film slate for the end of 2012.IMAX has risen 62% since August 25, 2011 and we remain positive on the stock over the long term.Guess? Inc. fell nearly 37% over the past year as their strong international brand and presence became a weight that was hard to overcome as Europe felt the impact of their own financial crisis.We like the company long term but have opted for better relative opportunities over the near term. Sincerely, Alan Norton, CFA Henry Mehlman, CFA Portfolio Manager Portfolio Manager Please see the following page for important information. 6 Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities can exhibit greater volatility.Additional risks include political, economic, and currency risks as well as differences in accounting methods.These risks can be greater for investments in emerging markets.The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.The Fund may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.This investment may not be suitable for all investors.The Fund may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. The Russell Midcap® Growth Total Return Index measures the performance of the mid-cap growth segment of the U.S. equity universe.It includes those Russell Midcap® Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap® Growth Total Return Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500® Total Return Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Barclays Capital U.S. Intermediate Government Credit Index is a market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and 10 years.It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Gross Domestic Product (GDP) refers to the market value of all final goods and services produced in a country in a given period.Price-to-earnings (P/E) ratio is a common measurement for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the annual earnings per share.A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 7 Bright Rock Funds Allocation of Portfolio Holdings as of February 29, 2012 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 8 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2011 - February 29, 2012). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you 9 Bright Rock Funds Expense Examples (Unaudited) (Continued) determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2011 – September 1, 2011 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value January 17, 2012 – January 17, 2012 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 44/366 to reflect the period from January 17, 2012 through February 29, 2012. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2011 – September 1, 2011 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.96%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value January 17, 2012 – January 17, 2012 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.33%, multiplied by the average account value over the period, multiplied by 44/366 to reflect the period from January 17, 2012 through February 29, 2012. 10 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended February 29, 2012 Annualized Since Since One Six One Inception Inception Month Months Year (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund – Institutional Class 4.71% 8.76% (2.60)% 14.42% N/A Bright Rock Mid Cap Growth Fund – Investor Class 4.80% N/A N/A N/A 7.13% Russell Midcap Growth Total Return Index 4.46% 12.10% 3.83% 20.06% 7.86% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 11 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment *Inception Date 12 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended February 29, 2012 Annualized Since Since One Six One Inception Inception Month Months Year (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund – Institutional Class 3.68% 15.76% 7.49% 14.53% N/A Bright Rock Quality Large Cap Fund – Investor Class 3.85% N/A N/A N/A 6.12% S&P 500 Total Return Index 4.32% 13.31% 5.12% 17.41% 5.88% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 13 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment *Inception Date 14 Bright Rock Mid Cap Growth Fund Schedule of Investments February 29, 2012 Shares Value COMMON STOCKS – 95.43% Aerospace & Defense – 3.22% HEICO Corp. $ Precision Castparts Corp. Air Freight & Logistics – 1.44% Expeditors International of Washington, Inc. Auto Components – 3.48% BorgWarner, Inc. (a) Gentex Corp. Biotechnology – 6.69% Alexion Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Vertex Pharmaceuticals, Inc. (a) Capital Markets – 3.29% Greenhill & Co., Inc. Raymond James Financial, Inc. Chemicals – 1.96% FMC Corp. Commercial Banks – 1.47% First Republic Bank (a) Communications Equipment – 1.48% Finisar Corp. (a) Construction & Engineering – 1.38% Quanta Services, Inc. (a) Distributors – 1.34% LKQ Corp. (a) The accompanying notes are an integral part of these financial statements. 15 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 Shares Value Diversified Consumer Services – 3.52% Coinstar, Inc. (a) $ New Oriental Education & Technology Group, Inc. – ADR (a) Diversified Financial Services – 1.84% Portfolio Recovery Associates, Inc. (a) Electrical Equipment – 3.34% Polypore International, Inc. (a) Rockwell Automation, Inc. Energy Equipment & Services – 6.33% CARBO Ceramics, Inc. Core Laboratories NV (b) Oil States International, Inc. (a) Superior Energy Services, Inc. (a) Food Products – 2.35% Green Mountain Coffee Roasters, Inc. (a) Health Care Equipment & Supplies – 1.37% Thoratec Corp. (a) Health Care Technology – 1.92% Allscripts Healthcare Solutions, Inc. (a) Hotels, Restaurants & Leisure – 1.40% Wynn Resorts Ltd. Household Durables – 2.27% Harman International Industries, Inc. Internet Software & Services – 3.25% Ancestry.com, Inc. (a) IntraLinks Holdings, Inc. (a) LogMein, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 Shares Value IT Services – 1.40% Alliance Data Systems Corp. (a) $ Machinery – 1.97% WABCO Holdings, Inc. (a) Management, Scientific, and Technical Consulting Services – 1.89% Salesforce.com, Inc. (a) Media – 4.07% Discovery Communications, Inc. (a) Imax Corp. (a) (b) Metals & Mining – 1.38% Allegheny Technologies, Inc. Oil, Gas & Consumable Fuels – 6.04% Concho Resources, Inc. (a) InterOil Corp. (a) (b) Range Resources Corp. Personal Products – 2.08% Herbalife Ltd. (b) Pharmaceuticals – 2.96% Elan Corp PLC – ADR (a) Salix Pharmaceuticals Ltd. (a) Semiconductors & Semiconductor Equipment – 7.62% Altera Corp. Atmel Corp. (a) Marvell Technology Group Ltd. (a) (b) Novellus Systems, Inc. (a) Skyworks Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 Shares Value Software – 8.17% ANSYS, Inc. (a) $ Concur Technologies, Inc. (a) Rovi Corp. (a) Sourcefire, Inc. (a) Ultimate Software Group, Inc. (a) Specialty Retail – 2.72% Aaron’s, Inc. CarMax, Inc. (a) Textiles, Apparel & Luxury Goods – 1.79% Lululemon Athletica, Inc. (a) TOTAL COMMON STOCKS (Cost $24,348,217) $ Principal Amount Value SHORT-TERM INVESTMENTS – 3.55% Money Market Funds – 3.55% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,075,103) Total Investments (Cost $25,423,320) – 98.98% Other Assets in Excess of Liabilities – 1.02% TOTAL NET ASSETS – 100.00% $ ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. Abbreviations: Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV NV, Naamloze Vennootschap, is the Dutch term for public limited company. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Quality Large Cap Fund Schedule of Investments February 29, 2012 Shares Value COMMON STOCKS – 98.37% Aerospace & Defense – 2.59% Lockheed Martin Corp. $ Beverages – 2.76% PepsiCo, Inc. Chemicals – 9.81% Albemarle Corp. Ecolab, Inc. Praxair, Inc. Commercial Banks – 3.43% Wells Fargo & Co. Communications Equipment – 2.06% Cisco Systems, Inc. Computers & Peripherals – 1.53% Hewlett-Packard Co. Diversified Financial Services – 3.49% JPMorgan Chase & Co. Diversified Telecommunication Services – 2.17% AT&T, Inc. Electric Utilities – 4.92% Exelon Corp. Southern Co. Electrical Equipment – 2.58% Emerson Electric Co. Energy Equipment & Services – 3.11% National Oilwell Varco, Inc. Food & Staples Retailing – 6.39% CVS Caremark Corp. Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 19 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 29, 2012 Shares Value Health Care Equipment & Supplies – 3.86% Becton Dickinson & Co. $ Medtronic, Inc. Health Care Providers & Services – 2.23% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure – 1.83% Starbucks Corp. Household Products – 0.85% Procter & Gamble Co. Industrial Conglomerates – 4.51% General Electric Co. Insurance – 3.16% Aflac, Inc. Media – 8.54% Comcast Corp. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail – 3.67% Target Corp. Multi-Utilities – 2.85% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 6.69% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Pharmaceuticals – 3.73% Abbott Laboratories The accompanying notes are an integral part of these financial statements. 20 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 29, 2012 Shares Value Semiconductors & Semiconductor Equipment – 3.40% Intel Corp. $ Software – 2.19% Microsoft Corp. Specialty Retail – 2.09% Home Depot, Inc. Water Utilities – 1.97% Aqua America, Inc. Wireless Telecommunication Services – 1.96% MetroPCS Communications, Inc. (a) TOTAL COMMON STOCKS (Cost $79,547,013) $ Principal Amount Value SHORT-TERM INVESTMENTS – 0.74% Money Market Funds – 0.74% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $703,247) Total Investments (Cost $80,250,260) – 99.11% Other Assets in Excess of Liabilities – 0.89% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 Bright Rock Funds Statements of Assets and Liabilities February 29, 2012 Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $25,423,320 and $80,250,260, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $ Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) — Accumulated net realized gain (loss) ) Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets 54 53 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 4 4 Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 22 Bright Rock Funds Statements of Operations For the Year Ended February 29, 2012 Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income* $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Federal and state registration fees Fund accounting fees Audit and tax fees Transfer agent fees and expenses Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Custody fees Legal fees Reports to shareholders Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ * Net of foreign taxes withheld $ $
